DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Specification
	Replace [0001] with the followings: 
“This application is a divisional of U.S. Application No. 15/217,902, filed July 22, 2016, now U.S. Patent #10544966, which claims the benefit of priority of U.S. Provisional Patent Application No. 62/196,267 entitled “Thermal Control Device and Methods of Use,” filed on July 23, 2015; the entire contents of which are incorporated herein by reference.




Allowable Subject Matter
Claims 1, 6-7, 9, 10 and 12-22 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Verhaar (US 20110165628), as presented in the previous action. However the claims as currently presented are not anticipated or rendered obvious over the prior art. Also see the prosecution history of the parent application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                             3/11/21